Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 01/08/2021 have been entered. Claims 1-6 and 9-17 remain pending in the application. Claims 1 and 9 have been amended. Claims 9-15 and 17 were previously withdrawn. Previous claims 1-6 and 16 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments claim 1 and additional explanations based on the original specification. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of PCT/FR2016/051719, with International Filing date of  07/07/2016 that claims foreign priority to FR 15 56623, filed on 07/10/2015  (France).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings

The applicant’s drawings submitted are acceptable for examination purposes.
Claim interpretation
Claim 1-6 and 16 are interpreted to because of the following informalities:  
Claim 1 recites limitations regarding the control circuit configuration where “the control circuit is configured to use the merit function to define the at least three successive light-level plateaus and to set the transmittance of the lens to the at least three setpoint values (Tv) based on at least one of the plurality of criteria to decrease an electrical power consumption of the device”, appears as operational use and operation functionality of the sensor and control circuit of the variable transmittance lens device, and are therefore treated and given full patentable weight to the full extent of the recited structure(s) necessary for performing such functionality of the device, since it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding suitability for of sensor or control circuit for recited functionality and operations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114, §2111.04). 
Claim 2-6 and 16 depend on claim 1 and therefore are treated in the same manner.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(2) by as being anticipated by Iigahama et al. (hereafter Iigahama) US 20150346517 A1.
In regard to independent claim 1, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) a variable-transmittance (i.e. changing transmittance optical device 10, 110, with control unit 22 based on light detection and power, see Figs. 1-3, 12-15, 18-20, 27-32, 46-48, Title, Abstract, paragraphs [07-08, 60-67, 79-86, 136-142]) device comprising: 
one variable-transmittance lens (i.e. as lens(es) transmittance changing units 16/116, paragraphs [61, 136], e.g. Figs. 1, 28); 
one control circuit (control unit 22, 54, paragraphs [61, 79, 137], e.g. Figs. 3, 30) comprising at least one sensor configured to measure a light level (E) (i.e. light detection unit  20,220,270, paragraphs [61-64, 66-67, 84-85,120,140-142,145-149,167-168,177-184]), the control circuit being configured to automatically set a transmittance value of the variable-transmittance lens depending on the light level (E) measured by the sensor (i.e. as 54/22 controls the voltage applied to 16,116, setting its transmittance, see paragraphs [64, 84-85,120,140-142,145-149,167-168,177-184], e.g. Figs. 3, 30-32, 46-48); and 
a memory (storage unit 56, e.g. paragraphs [79, 83, 137-139,142,179]), wherein: 
the control circuit (54/22) is configured to define and store in the memory (56) at least three successive light-level plateaus (P) and two threshold values, each light-level plateau (P) being bounded by a minimum light-level value (Emin) and a maximum light-level value (Emax) (i.e. as light levels LA bounded by light amount thresholds Th0-Th4, see Tables 31-32, 47, e.g. paragraphs [79, 83, 137-139,142,176-179]), each threshold value being a maximum light-level value of a first light-level plateau and a minimum light-level value of a second light-level plateau of the at least three successive light- level plateaus (P) (i.e. as light amount thresholds correspond to maximum and minimum light levels LA of light levels, Tables 31-32, 47, e.g. paragraphs [79, 83, 137-139,142,176-179]), 
the control circuit (54/22) is configured to set transmittance of the lens to at least three setpoint values (Tv) corresponding to the at least three successive light-level plateaus (P), respectively (i.e. as 54/22 sets applied voltages and thus transmittance(s) to 16,116, given light levels to 0-VL5 and corresponding transmittance e.g. TTr, paragraphs [84-85,120,140-142,145-149,167-168,177-184], e.g. Figs./Tables 3, 30-32, 46-48]), based on a defined merit function using a plurality of criteria (i.e. as control unit 54/22 controls the transmittance of the transmittance changing unit 16/116 by applied voltage/voltage waveform (duty cycle) automatically, based on a light amount/angle/direction/brightness, user presence, power source 14 charging state, or the like, and paragraphs [64-66, 83, 85, 215, 137-144,146,148])
the control circuit is configured to determine a state of a battery (i.e. as control unit 54/22 controls charging unit 50 that outputs the state of the power source unit (battery) 14, and controls charging of 14, see paragraphs [80-83]) where the control unit 22,54 controls off/on state of power source 14 of 10 based on charging state of 14 acquired from 50 of 22, see paragraphs [80-83], thereby providing control and on/off switching of the power source of the optical unit given the charging state of the power source unit) and to use the merit function to define the at least three successive light-level plateaus (P0) and to set the transmittance of the lens to the at least three setpoint values (Tv) based on at least one of the plurality of criteria to decrease an electrical power consumption of the device (i.e. as control unit 54/22 automatic control of transmittance of 16/116, with given light levels LA corresponding voltages 0-VL5 and corresponding transmittance e.g. TTr, by applied voltage/voltage waveform (duty cycle), based on a light amount/angle/direction/brightness, user presence, power source 14 charging state, as the voltage is applied given then amount of light detected, e.g. 0V or low voltage when light levels below Th0, and/or switching off/on optical device based on charging state of 14, e.g. paragraphs [64-66, 83-85, 215, 126, 137-144,146,148,155]), the at least one of the plurality of criteria comprising the state of the battery (i.e. as control unit 22 controls its charging unit 50 that outputs the state of the power source unit (battery) 14, and 22,54 controls off/on state of power source 14 of 10 based on charging state of 14 acquired from 50 of 22, see paragraphs [80-83]). 
Regarding claim 2, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) the sensor (20, 220,270) is configured to measure the light level (E) periodically, the measurement period (Tmes) of the sensor being comprised between 5 milliseconds and 1 second (as detection unit operates with detection cycle, that can be e.g. 50 ms, paragraphs [123, 177, 191]).  
Regarding claim 3, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) that a variation between two successive setpoint values (Tv) of the lens is comprised between 0.05 and 0.6 (i.e. given the transmittances of successive applied voltages as depicted in e.g. Figs 19-21, see paragraphs [110-111]).  
Regarding claim 4, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) further comprising an adjusting mechanism configured to allow a wearer of the device to modify the at least three setpoint values (Tv) and/or the minimum values (Emin) and/or the maximum values (Emax) of the at least three light-level plateaus (P) (i.e. as the device 10, 110 with control unit 22/54 includes user adjusting mechanism allowing user to change the transmittance manually by providing a switch, a dial, or the like, see paragraph [215]).
Regarding claim 5, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) that each of the at least three setpoint values (Tv) of the lens (as transmittances of 16/116, e.g. TTr, see e.g. Figs. 19-21) is comprised in one of the following intervals: between 0.80 and 1; between 0.43 and 0.80; between 0.18 and 0.43; and between 0.08 and 0.18 (i.e. given the transmittances of example applied voltages as depicted in e.g. Figs 19-21, see paragraphs [110-111]).    
Regarding claim 6, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) that the at least three setpoint values (Tv) of the lens are comprised in different intervals, respectively (i.e. given the transmittances due to example applied voltages are in different intervals as depicted in e.g. Figs 19-21, 35-41, see paragraphs [110-111, 152-156]).    
Regarding claim 16, Iigahama teaches (see  e.g. Figs. 1-3, 12-15, 18-20, 27-32, 46-48 ) an ophthalmic system comprising at least one variable-transmittance device as claimed in claim 1 (i.e. as optical 10, 110 are eye glasses, paragraphs [60, 99, 207]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (hereafter Burt, of record, see IDS dated 01/09/2018) US 20130048836 A1 in view of Iigahama et al. (hereafter Iigahama) US 20150346517 A1.
In regard to independent claim 1, Burt teaches (see Figs. 1-9) a variable-transmittance device (electrically controllable/switchable optical device e.g. 10, such as eyewear, ophthalmic lenses, (sun)glasses, goggles whose transmission can be changed, paragraphs [02, 07-13, 17-20, 36-44, 48-51]) comprising:
one variable-transmittance lens (cell 50 (also, 52, 54 cells/sub_cells) with electro-optically active or controllable material that changes states or conditions by voltage application or removal, paragraphs [38-43, 50, 56], see e.g. Figs. 1-3, 6A-B);  
one control circuit (multifunctional control apparatus MCA 48 with microcontroller 64, paragraphs [38-43], see Figs. 1,3) comprising 
at least one sensor configured to measure a light level (photosensor 40, which generates input signal based on the ambient light levels, Abstract, paragraphs [03, 40-44], see Figs. 1,3), the control circuit (48, 64, paragraphs [38-44]) configured to automatically set a transmittance value (i.e. transmittance state of 50 as e.g. clear/high states, intermediate states, and different colored states e.g. low transmittance/colored, e.g. as device tint or darkness level of tinted or dark states, including a clear state, dark/colored/tinted state and intermediate states, paragraphs [12-13, 17, 41-44, 50,56], e.g. Figs. 6A-B) of the variable-transmittance lens (50, paragraphs [38-43, 56]) depending on the light level (ambient light level detected by 40) measured by the sensor (e.g. in AUTO mode as ambient light levels are monitored by photo sensor 40, paragraphs [17, 19, 23, 43-44, 48-51]); and 
a memory (since bright, sunlight level and low level and intermediate levels, are set or altered through thresholds that set to lower or higher value or set/reset to factory values, therefore the control circuit and microcontroller operates with a storage memory for storing the set/reset threshold values, see paragraph [07, 16, 41-44, 48-51, 53]), 
wherein: 
the control circuit (48, 64) is configured to define and store in the memory successive light-level plateaus and two threshold values (specifically as ambient light levels e.g. bright, sunlight level, low level based on threshold ambient light, where the threshold is adjustable, and 64 creates two thresholds paragraph [54], given control circuit/microcontroller operates with a storage memory for storing the set/reset threshold values paragraphs [07, 16-17, 19, 23, 41-44, 48-51, 54]), each light-level plateau (bright, low, sunlight level set by adjustable/changeable threshold of lower or higher ambient light, paragraphs [41-44, 48-51]) being bounded by a minimum light-level value and a maximum light-level value (as bright, sunlight level and  low level, are set or altered through adjustable/changeable thresholds that can be set to lower or higher value, and two thresholds created by 64, because operation of device 10 by 64,48 is defined through ambient light detection, e.g. when bright ambient light is detected, appropriate input signal 42 is generated and received by the microcontroller 64, which then generates an appropriate signal so as to change the state of at least one of the sub-cells to dark/tinted/colored state(s) from a clear state or intermediate (colored) states; when the detected ambient light drops below predetermined adjustable/changeable threshold value, then the microcontroller generates a controller signal to cause the cell or sub-cells to return to a clear state, paragraphs [41-44, 48-49, 54]), 
each threshold value being a maximum light-level value of a first light-level plateau and a minimum light-level value of a second light-level plateau of the at least successive light- level plateaus (P) (i.e. as best understood and given the 112 issues from above, as adjustable/changeable thresholds set to lower or higher value, and as two thresholds created by 64, in operation of device 10 by 64,48 defined through ambient light detection, e.g. bright ambient light, dark light, or intermediate levels are detected, appropriate input signal 42 is generated and received by the microcontroller 64, which then generates an appropriate signal so as to change the state of at least one of the sub-cells to dark/tinted/colored state(s) from a clear state or intermediate (colored) states; when the detected ambient light drops below predetermined adjustable/changeable threshold values, then the microcontroller generates a controller signal to cause the cell or sub-cells to return to a clear state, paragraphs [41-44, 48-49, 54]), 
the control circuit (64, 48, paragraphs [41-44, 48-51]) is configured to set the transmittance of the lens (transmittance state of 50, transmittance value(s) as e.g. clear/high, intermediate states and colored states, e.g. low transmittance/colored, tinted or dark states, see paragraphs [41-44, 48-51, 56], e.g. Figs. 6A-B) to at least three setpoint values (set or determined transmittance state levels of 50 as e.g. clear/high, intermediate states and/or colored states e.g. low transmittance/colored, tinted or dark states, paragraphs [41-44, 50-51, 56] e.g. Fig. 6A-B) corresponding to the light-level plateaus (i.e. detected ambient light levels by 40 and based on adjustable/changeable threshold ambient light, and  64 created two thresholds, paragraphs [41-44, 50-51), respectively (as in AUTO mode as ambient light levels are monitored by photo sensor 40, transmittance levels of 50 are controlled and adjusted accordingly by 64, 48 based on adjustable/changeable threshold ambient light, and 64 created two thresholds see paragraphs [43-44, 48-51,54]), based on a merit function (i.e. as controlling function of the microcontroller 64, e.g. when the detected ambient light drops below predetermined threshold value, the microcontroller generates a controller signal to cause the cell or sub-cells to return to a clear state, where the clear state is when no voltage is applied, thus not consuming power from the power supply 68 connected to e.g. battery/solar cell, and also on operation of device e.g. avoiding rapid oscillation/fluctuation of device, see paragraphs [42-44, 48, 54]) using a plurality of criteria (i.e. as the microcontroller 64,48 controlling function depends on detected ambient light levels, and as it includes hardware/software or implementing operation of the device 10, including power operation and supply and rapid oscillation/fluctuation of device, see paragraphs [42-44, 48, 41, 54]), and 
the control circuit (64, 48, paragraphs [41-44, 48-51]) is configured to use the merit function to define the at least successive light-level plateaus (as bright light level dark light level, and adjustable/changeable threshold values, see paragraphs [17, 19, 23, 44, 48-51], as microcontroller 64,48 controlling function depends on detected ambient light levels, and as it includes hardware/software or implementing operation of the device 10, including power operation and supply and rapid oscillation/fluctuation of device, see paragraphs [42-44, 48, 41, 54]) and to set the transmittance of the lens to the at least three setpoint values (i.e. set or determined transmittance state levels of 50 as e.g. clear/high state , intermediate states, and colored state, e.g. low transmittance/colored, tinted or dark states, paragraphs [41-44, 50-51, 56], e.g. Figs. 6A-B) based on at least one of the plurality of criteria to decrease an electrical power consumption of the device (because controlling function of the microcontroller 64 depends on detected ambient light, and dropping below predetermined threshold value, the microcontroller generates a controller signal to cause the cell or sub-cells to return to a clear state, in which no voltage is applied, and also by avoiding rapid oscillation/fluctuation of device, therefore for power operation power is not consumed from the power supply 68 connected to e.g. battery/solar cell, this usage decreases power from power supply 68/30, see paragraphs [41-44, 48, 54]). 
However, Burt does not explicitly disclose that control circuit (48, 64) defines at least three successive light-level plateaus (i.e. as noted above, Burt clearly defines and uses at least two successive light-level plateaus or ranges with operation of the electrically controllable/switchable optical device through thresholds thereby setting light transmission of the device to three or more transmission set points, as e.g. clear state, dark/tinted state and intermediate colored states, see paragraphs [41-44, 50-51, 54, 56], e.g. Figs. 6A-B), and that 
the control circuit (64, 48, paragraphs [41-44, 48-51]) is configured to determine a state of a battery, that at least one of the plurality of criteria comprises the state of the battery.  
However, Burt does teach that that the control circuit 48, 64 enables the electro-optically active material in EO cells 50,52 with intermediate states (i.e. between clear and dark/tinted state) to be obtained depending upon the application of a specified voltage value that is associated with the amount of ambient light detected by the photosensor 40, and therefore has specified threshold ambient light level, where the threshold can be changed and adjusted, e.g. according to use and that in addition microcontroller 64 can take the light level, in the form of a voltage value, and create two thresholds, an upper threshold and a lower threshold, as in this manner, the system has hysteresis such that oscillation of the sub-cell does not take place (see paragraphs [17, 19, 23, 43-44, 48-51]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made further optimize the device operation in various ambient light conditions e.g. high, direct sunlight, low and intermediate ambient light conditions (detected by the sensor) configuring hardware and software of microcontroller 64 to take the such different light level, in the form of a voltage values, and create multiple thresholds, i.e. two thresholds, an upper threshold and a lower threshold for each high, direct sunlight, low and intermediate ambient light conditions, since in this manner the system has hysteresis such that oscillation of the sub-cell does not take place in such different light level conditions (see paragraphs [17, 19, 23, 42,44, 54]), and in addition since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
As a result of this modification, the modification of Burt also renders obvious that so configured control circuit defines and stores at least three successive light-level plateaus (P)  corresponding to at least three setpoint values (Tv) of transmission of the lens, and operates with the merit function to define the at least three successive light-level plateaus and to set the transmittance of the lens to the at least three setpoint values (Tv) based on at least one of the plurality of criteria is used to decrease an electrical power consumption of the device , because controlling function of the microcontroller 64 depends on detected ambient light, and dropping below predetermined threshold value, the microcontroller generates a controller signal to cause the cell or sub-cells to return to a clear state, from any of the dark/colored or intermediate states that were set according to the detected ambient light, and in which no voltage is applied, and also by avoiding rapid oscillation/fluctuation of device, as therefore the power operation is less, i.e. not consumed from the power supply 68 connected to e.g. battery/solar cell, this usage decreases power from power supply 68/30, see paragraphs [41-44, 48, 54]). 
Further, Iigahama teaches in the same field of invention of an optical device (i.e. 10, having control unit 22 controlling transmittance changing units based on light detection and power, see Figs. 1-3, 12-15, 18-20, 27-32, 46-48, Title, Abstract, paragraphs [07-08, 60-67, 79-86, 136-142]), and further teaches  the control circuit (64, 48, paragraphs [41-44, 48-51]) is configured to determine a state of a battery, that at least one of the plurality of criteria comprises the state of the battery (i.e. as control unit 22 controls its charging unit 50 that outputs the state of the power source unit (battery) 14, and controls charging of 14, where the control unit 22,54 controls off/on state of power source 14 of 10 based on charging state of 14 acquired from 50 of 22, see paragraphs [80-83], thereby providing control and on/off switching of the power source of the optical unit given the charging state of the power source unit). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration and operation of the control circuit of the optical device of Burt according to teachings of Iigahama based on criteria that includes operation based on charging state of power source unit (battery) in order to provide control and on/off switching of the power source of the optical unit based on the charging state of the power source unit (see Iigahama, paragraph [83]). 
Regarding claim 1 and its dependent claims 2-6 and 16 it is noted that that the limitations are treated to the full extent of the structure(s) necessary and/or suitable for performing and defining functionality of the variable transmittance device, since it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, the Burt-Iigahama combination teaches the invention as set forth above and Burt further teaches (see Figs. 1-9) that the sensor (40 paragraphs [03, 40-44]) is configured to measure the light level periodically (as 40 generates input signal based on the levels of ambient light, Abstract, paragraphs [03, 40-44]), the measurement period of the sensor (40) being comprised between 5 milliseconds and 1 second (i.e. as 40 generates input signal based on the levels of ambient light, paragraphs [03, 40-44] and is therefore fully capable and suitable for measuring ambient light levels in above measurement periods,  since it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding suitable for measuring ambient light levels in above measurement periods. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114, §2111.04). 
Regarding claim 3, the Burt-Iigahama combination teaches the invention as set forth above and Burt further Burt teaches (see Figs. 1-9) that a variation between two successive setpoint values of the lens (as transmittance values of states of 50 as e.g. clear/high, intermediate states and colored states, e.g. low transmittance/colored, tinted or dark states, see paragraphs [41-44, 48-51]) is comprised between 0.05 and 0.6 (i.e. as different transmittance values  of states as clear/high, intermediate states and low transmittance/colored, tinted or dark states, due to tint change in predetermined sequence, by changing voltage signal supplied to the cell to be set "darker" or "lighter" paragraphs [41-44, 48-51]). 
Regarding claim 4, the Burt-Iigahama combination teaches the invention as set forth above and Burt further Burt teaches (see Figs. 1-9) comprising an adjusting mechanism (e.g. such as actuating switch 32 for thresholds of lower or higher value, colors tint changes, paragraphs [37-39, 41-51, 54]) configured to allow a wearer of the device (i.e. user wearing the eyewear device, paragraphs [04-05,37-39, 48-51, 54]) to modify the setpoint values (Tv) and/or the minimum values (Emin) and/or the maximum values (Emax) of the at least three light-level plateaus (e.g. switch 32 altering/setting thresholds of lower or higher value, colors tint changes, paragraphs [37-39, 41-51, 54], per modification in claim 1). 
Regarding claim 6, the Burt-Iigahama combination teaches the invention as set forth above and Burt further Burt teaches (see Figs. 1-9) that the at least three setpoint values of the lens (transmittance values of states of 50 as e.g. clear/high, intermediate states and colored states, e.g. low transmittance/colored, tinted or dark states) are comprised in different intervals, respectively (i.e. as different transmittance values  of states as clear/high, intermediate states and low transmittance/colored, tinted or dark states, due to tint/color set/change by e.g. different voltage signal supplied to the cell to be set "darker" or "lighter" and therefore correspond to different intervals e.g. clear/high, different intermediate and colored, and low transmittance/tinted or dark intervals, see paragraphs [41-44, 48-51, 56]).
Regarding claim 16, the Burt-Iigahama combination teaches the invention as set forth above and Burt further Burt teaches (see Figs. 1-9) an ophthalmic system (electrically controllable/switchable optical device, ESOD e.g. 10 is part of eyewear, ophthalmic lenses, (sun)glasses, goggles, whose transmission can be changed, paragraphs [02, 07-13, 17-20, 36-44, 48-51]) comprising at least one variable-transmittance device (i.e. ESPD 10, ) as claimed in claim 1 (see paragraphs [02, 07-13, 17-20, 36-44, 48-51]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (hereafter Burt, of record, see IDS dated 01/09/2018) US 20130048836 A1 in view of Iigahama et al. (hereafter Iigahama) US 20150346517 A1 and further in view of Lam et al. (hereafter Lam, of record) US 20130278989 A1.
Regarding claim 5, the Burt-Iigahama combination teaches the invention as set forth above and Burt further Burt teaches (see Figs. 1-9)  that each of the transmittance setpoint values (as transmittance values of states of 50 as e.g. clear/high, intermediate states and colored states, e.g. low transmittance/colored, tinted or dark states, see paragraphs [41-44, 48-51]) of the lens (50) but is silent that each is comprised in one of the following intervals: between 0.80 and 1; between 0.43 and 0.80; between 0.18 and 0.43; and between 0.08 and 0.18 (i.e. since different transmittance values of states as clear/high, and especially intermediate states and low transmittance/colored, tinted or dark states are set or changed e.g. by changing voltage signal supplied to the cell to be set "darker" or "lighter", and therefore different transmittance set points values are taught, but exact light transmittance values or percentages of different transmittance values of the above states are not mentioned, see e.g. paragraphs [41-44, 48-51]). 
However, Lam teaches in the same field of invention of variable transmittance optical devices (see e.g. Figs. 1-13, Title, Abstract, paragraphs [02-05, 10-20, 47-49, 52, 56-58, 129, 132-136, 170, 173-182] as variable transmittance optical (VTO) filters and devices with such filters with variable visible light transmittance (VLT) and further teaches that each of the transmittance setpoint values (as transmittance values VTL of VTO filter(s), paragraphs [52, 56, 129, 170]) is comprised in one of the following intervals: between 0.80 and 1; between 0.43 and 0.80; between 0.18 and 0.43; and between 0.08 and 0.18 (i.e. as transmittance values VTL of VTO filter(s) of light, dark and intermediate states can be in those ranges see paragraphs [52, 56, 129, 132-136, 170, 174-182], therefore enabling protection and aid to user's vision, mediating brightness, reducing glare, reducing eyestrain, see paragraphs [03, 24, 139, 168, 174]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  adapt and specify the specific visible light transmittance value ranges as transmittance setpoints according to teachings of Lam to the transmittance values of states of variable lens and device of Burt in order to provide protection and aid to the user's vision, mediate brightness, reduce glare, and reduce eyestrain (see Lam paragraphs [03, 24, 139, 168, 174]). 


Response to Arguments

Applicant’s arguments filed in the Remarks dated 01/08/2021 with respect to claim 1  have been considered but are moot because the arguments do not apply to the new grounds of rejection and  the reference combination being used in the current rejection necessitated by the claim amendments. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872